Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
Applicant’s submission of the Terminal Disclaimer on 4 May 2021 is acknowledged. Applicant’s amendment of the claims filed 4 May 2021 has been entered. Applicant’s remarks filed 4 May 2021 are acknowledged.
Claims 1-78, 94 and 95 are cancelled. Claims 111 and 112 have been added. Claims 79-93 and 96-112 are pending. Claims 83-85 and 96, which were previously withdrawn as being drawn to nonelected species, are rejoined herein.	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Hilary Dorr Lang on 7 May 2021.

Please amend the claims as the following:
87.	The method of claim 79, wherein the PDGF is released from the implant material upon administration at an average rate of less than or equal to 300 g/day.


105.	The method of claim 101, wherein the PDGF is applied to the treatment site in an amount equal to between about 500 ng to about 5 mg per 1 cm2 of treatment area.


106.	The method of claim 101, wherein the PDGF is applied to the treatment site in an amount equal to between about 500 ng to about 1 mg per 1 cm2 of treatment area.

111.	A method for promoting growth of bone, ligament, or cartilage of a mammal comprising administering to the mammal an implant material comprising -tricalcium phosphate (-TCP) having a solution of platelet-derived growth factor (PDGF) disposed therein, wherein:
a) the PDGF has a concentration of about 0.3 mg/mL;
b) the -TCP comprises: i) interconnected pores, ii) particles having a size ranging from about 200 microns to about 3000 microns, and iii) a porosity greater than 90%;
c) the implant material does not comprise demineralized freeze dried bone allograft; and
d) the implant material promotes the growth of the bone, ligament, or cartilage.


112.	A method for promoting growth of bone, ligament, or cartilage of a mammal comprising administering to the mammal an implant material comprising collagen and -tricalcium phosphate (-TCP) having a solution of platelet-derived growth factor (PDGF) disposed therein, wherein:
a) the PDGF has a concentration of about 0.3 mg/mL;
b) the -TCP comprises: i) interconnected pores, ii) particles having a size ranging from about 100 microns to about 2000 microns, and iii) a porosity greater than 90%;
c) the implant material does not comprise demineralized freeze dried bone allograft; and
d) the implant material promotes the growth of the bone, ligament, or cartilage.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to correct informalities. Applicant’s submission of the Terminal Disclaimer on 4 May 2021 has overcome the double patenting rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 7, 2021